Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 1 of 19   PageID #: 1




 Of Counsel:
 BUSHNELL LAW GROUP

 BLAKE W. BUSHNELL #4492-0
 STUART T. FEELEY            #4218-0
 1099 Alakea Street, Suite 2500
 Honolulu, Hawaii 96813
 Telephone: (808) 585-6050
 bbushnell@bushnelllawgroup.com
 sfeeley@bushnelllawgroup.com

 Attorneys for Plaintiffs
 IMPACT ENVIRONMENTS, INC.
 and JOHN DEVON DEPAULIS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES for the use and          Case No.
 benefit of IMPACT
 ENVIRONMENTS, INC., a Hawaii           COMPLAINT; EXHIBITS “A” - “C”
 corporation, and JOHN DEVON
 DEPAULIS, a Hawaii resident,

                    Plaintiffs,

       vs.

 DAVID BOLAND, INC., and
 WESTERN SURETY COMPANY,

                    Defendants.
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 2 of 19           PageID #: 2




                                     COMPLAINT

           Plaintiff UNITED STATES for the use and benefit of IMPACT

 ENVIRONMENTS, INC., and JOHN DEVON DEPAULIS, by and through their

 attorneys, Bushnell Law Group, brings their Complaint against Defendants

 DAVID BOLAND, INC. and WESTERN SURETYCOMPANY, as follows:

                               NATURE OF LAWSUIT

           1.   Impact Environments, Inc. (“Impact” or “IEI”) brings this lawsuit for

 non-payment for labor, materials and/ or equipment Impact furnished for a federal

 government construction project at Wheeler Army Airfield, Oahu, Hawaii. Impact

 and DePaulis assert their rights to payment under the Miller Act, 40 U.S.C. § 3133

 et seq.

                      PARTIES, JURISDICTION AND VENUE

           2.   Impact is a corporation duly organized and existing under the laws of

 the State of Hawaii, with its principal place of business in Honolulu, Hawaii.

           3.   John Devon DePaulis (“DePaulis”) is a Hawaii resident. Mr.

 DePaulis is the owner and president of Impact.

           4.   Defendant David Boland, Inc. (“Boland” or “DBI”) is a corporation

 duly organized and existing under the laws of the State of Florida, with its

 principal place of business in Titusville, Florida.




                                            2
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 3 of 19           PageID #: 3




       5.     Defendant Western Surety Company (“Western”) is a corporation

 duly authorized to engage in the business of executing surety bonds in the State of

 South Dakota, with its principal place of business in South Dakota.

       6.     This action relates to and arises out of a contract between the parties

 pertaining to work performed and materials furnished by each party to a

 construction project at Wheeler Army Airfield, Oahu, Hawaii; the Court has

 personal jurisdiction over each defendant.

       7.     This Court has subject matter jurisdiction pursuant to 28 U.S.C § 1331

 and the mandate of the Miller Act, 40 U.S.C. § 3133(b)(3)(B), as well as pendant

 jurisdiction and supplemental jurisdiction over the state law claims alleged in the

 Complaint pursuant to 28 U.S.C. § 1367.

       8.     Venue therefore lies in the United States District Court for the District

 of Hawaii pursuant to 40 U.S.C. § 3133(b)(3)(B) and 28 U.S.C § 1391(b)(2).

                           FACTUAL BACKGROUND

        9.    On or about June 29, 2012, Boland was awarded a contract with the

 United States Army Corps of Engineers (“USACE”) for the construction of

 infrastructure for a Combat Aviation Brigade (“CAB”) at the Wheeler Army

 Airfield located in Oahu, Hawaii (the “Project”). The contract (“Prime Contract”)

 was identified as Contract Number W9128A-12-C-009.




                                           3
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 4 of 19           PageID #: 4




        10. In connection with the Prime Contract and the work thereunder,

 Boland obtained and furnished a Federal Miller Act payment bond (hereinafter the

 “Bond”) from Western (Bond No. 929549483) in the penal sum of $54,772,000,

 pursuant to which Western, as surety, bound itself to pay, jointly and severally

 with Boland, any and all unpaid amounts owed to Impact/DePaulis or other

 subcontractors and suppliers on the Project. A copy of the Bond is attached as

 Exhibit “A”.

        11. The Miller Act requires that any action or suit on the Bond be brought

 in the United States District Court for any district in which the work on the project

 was performed and executed.

        12. On or about January 4, 2013, Boland and Impact entered into a

 subcontract (“Subcontract”) whereby Impact agreed to perform certain labor,

 materials, equipment, and services for the construction of the Project. A copy of

 the Subcontract is attached as Exhibit “B”.

       The Subcontract

       13.    Boland formed a Subcontract with Impact/DePaulis pursuant to which

 Impact would re-vegetate 160 acres of area located at the Project. Impact/DePaulis

 were required under the Subcontract to apply, by hydro-seeding machine, 2,000

 Lbs/Acre Hydraulic Mulch, 67% Hulled Bermuda seed, 33% Annual Rye seed,

 install Temporary above-ground Irrigation System, and maintain Hydro-Seeded



                                           4
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 5 of 19            PageID #: 5




 area until 95% ground coverage of either/both grass species for a minimum of 90

 days or until minimum (95%) coverage is achieved, whichever is later.

       14.    Upon meeting maintenance requirements, Impact was free to remove

 its temporary irrigation material and had no further obligation to maintain the

 seeded areas. However, Impact/DePaulis were (pursuant to the Subcontract)

 available to provide mowing services at an hourly rate set forth in the Subcontract.

       15.    The Subcontract, attached hereto as Exhibit “B”, provides, among

 other things, the scope of Impact’s work as follows:

       The Subcontractor shall furnish all labor, materials, and equipment
       necessary to provide all required:

       1.     Permanent grassing within the limits of grading as specified by
              Subparts 2.3.10 through 2.3.12, 2.5.13 through 2.5.13.3, 3.3.4,
              3.3.11, 3.3.12.2 through 3.3.12.2c and 3.5, and to the extent
              applicable, Part 1 and Subparts 2.10, 3.1, 3.3.5, 3.3.11, 3.3.12,
              and 3.6 through 3.7 of Section Number 31 32 11 of the
              specifications.

       2.     Temporary irrigation and maintenance (including mowing) of
              all newly planted grass within the limits of grading as specified
              by Subparts 3.3.12.2c, 3.5 through 3.6.1, and to the extent
              applicable, Part 1 of Section Number 31 32 11 of the
              specifications.

       Restoration of grassing damaged or disturbed by others during the
       performance of the underground site utilities work will be performed
       by others.

 See Subcontract, Exhibit “B” at its Exhibit “A”.




                                           5
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 6 of 19             PageID #: 6




       16.    The Subcontract further provides an estimate of total area Impact was

 required to Hydro-seed, as well as the contract unit price using a per square-foot

 unit of measure.

              The subcontract amount is based upon the Subcontractor being
              required to provide, temporarily irrigate, and maintain an
              estimated quantity of 6,969,600 square feet (160 acres) of
              seeding within the limits of grading. Should the actual “in
              place” quantity of the seeding vary from the estimated quantity,
              a subcontract agreement change order will be issued to adjust
              the subcontract amount for the variation in quantity. The
              amount of the change order shall be based upon the difference
              between the actual “in place” quantity (in square feet) and the
              estimated quantity times $0.11. This is not for the purpose of
              defining the scope of the Subcontractor's Work, which is
              described in Exhibit A of the Subcontract Agreement.

 See Exhibit D to the Subcontract (attached as Exhibit “B”).
       17.    The Subcontract allows Boland to obtain additional work from Impact

 but requires that if such work increases Impact’s cost or requires more of

 [Impact’s] time, the Subcontract must be adjusted equitably. It says:

              The Contractor (DBI) shall furnish the Subcontractor with
              written notice of any such change, addition, or reduction in the
              work.

              If any such change causes an increase or decrease in [Impact’s]
              cost of or time required for the performance of this Subcontract
              Agreement, an equitable adjustment shall be made and this
              Subcontract Agreement modified in writing accordingly.
 See Exhibit “B” at Para. 10.




                                           6
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 7 of 19            PageID #: 7




         18.   Payment to Impact is required as follows:

               [Impact] shall submit payment requests to [DBI], on the forms
               and utilizing the procedures required by [DBI], no later than the
               30th day of the month for each preceding thirty (30) day period
               showing the value of the Work completed to that date and the
               materials delivered to the construction site, as estimated and
               approved by the Architect, and on the Architect’s certification if
               provided for in the Prime Contract, or on authorization of the
               Owner, from which shall be deducted: (1) a retainage of ten
               percent (10%); (2) All previous payments; and (3) All charges
               or services, materials, equipment, and other items furnished by
               [DBI] to or chargeable to [IEI]. Upon the condition precedent
               that payment has been received by [DBI] from the Owner the
               balance of the amount of such request as approved by [DBI],
               the Architect, or the Owner’s representative shall be due and
               payable to [IEI] out of the Owner’s actual payments to [DBI]
               seven (7) days after [DBI’s] receipt of actual payment from the
               Owner.

 See para. B of Subcontract (Exhibit “B”).

         Impact’s Work
         19.   On January 16, 2013, Impact/DePaulis began its work under the

 Subcontract by seeding and temporarily irrigating several areas at the Project and

 provided mowing services on an hourly rate per the contract. Contract required

 area of 6,969,600 square feet of seeding was completed on July 6, 2018.

         20.   Impact/DePaulis have submitted the following pay applications, and

 has received the payments set forth in the table below:

  Date         Description      Amount      Retention Amount      Payment
                                            - 10%     Due Less    Received
                                                      Retention
  7/31/13      Pay App. #1        24,272.12 2,427.21    21,844.91
  8/31/13      Pay App. #2        22,888.80 2,288.88    20,599.92

                                            7
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 8 of 19        PageID #: 8




 9/23/13     Payment                                                   (21,844.91)
 9/30/13     Pay App. #3          4,862.00    486.20       4,375.80
 10/31/13    Payment                                                   (20,599.92)
 10/31/13    Pay App. #4         23,910.23   2,391.02    21,519.21
 1/23/14     Payment                                                    (4,375.80)
 5/23/14     Payment                                                   (10,908.00)
 10/31/14    Pay App. #5        156,860.83 15,686.08    141,174.75
 3/11/15     Payment                                                  (160,083.95)
 3/31/15     Pay App. #6        119,659.12 11,965.91    107,693.21
 5/29/15     Payment                                                   (86,352.41)
 5/31/15     Pay App. #7         50,766.90   5,076.69    45,690.21
 6/30/15     Pay App. #8         57,498.90   5,749.89    51,749.01
 7/31/15     Pay App. #9         50,766.90   5,076.69    45,690.21
 8/20/15     Payment                                                   (51,749.01)
 8/27/15     Payment                                                   (58,733.01)
 10/16/15    Payment                                                   (45,690.21)
 12/23/15    Payment                                                    (1,110.78)
 12/31/15    Pay App. #10        74,460.14   7,446.01    67,014.13
 3/17/16     Payment                                                    (7,816.50)
 3/22/16     Payment                                                   (63,501.70)
 4/30/16     Pay App. #11        65,263.50   6,526.35    58,737.15
 5/31/16     Pay App. #12        13,758.50   1,375.85    12,382.65
 8/31/16     Pay App. #13        13,605.00   1,360.60    12,244.50
 3/31/18     Pay App. #14        37,062.08   3,706.21    33,355.87
 4/30/18     Pay App. #15        49,756.19   4,975.62    44,780.57
 5/31/18     Pay App. #16        93,162.30   9,316.23    83,846.07
 6/30/18     Pay App. #17        96,446.90   9,644.69    86,802.21
 7/19/18     Payment                                                   (16,739.46)
 7/31/18     Pay App. #18        53,678.24   5,367.82    48,310.42
 8/09/18     Payment                                                   (25,256.36)
 8/31/18     Pay App. #19         7,821.77    782.18       7,039.59
             TOTAL              901,254.94                            (574,762.02)


       21.   The total payments made to Impact ($574,762.02) fall far short of the

 amount requested and submitted for completed work under the payment

 applications made to Boland.

                                         8
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 9 of 19              PageID #: 9




       22.    Thus, Boland owes at least $326,492.92 to Impact in unpaid work,

 $54,473.25 in finance charges that were incurred due to DBI’s failure to pay in

 accordance with the Subcontract, and $100,986.61 for replacement of Impact’s

 irrigation material destroyed onsite by Boland.

       23.    Boland and its surety still owe Impact at least $481,952.78 in

 connection with the Subcontract and the approved Change Order Nos. 1 -19.

       24.    Additionally, due to the refusal of Boland to timely perform its

 contractual obligations due under the Subcontract, Impact lost a valuable contract

 with a third party that resulted in substantial lost profits of at least $320,691.00.

       25.    During construction Boland knowingly, willfully and repeatedly

 impeded Impact’s progress in a negative fashion by interfering with, obstructing,

 and failing to honor its contractual duties, including, but not limited to, disrupting

 access to construction areas, adding restrictions to the work that negatively

 impacted progress, failing to coordinate the work of the various trades, failure to

 timely or diligently address issues raised by Impact/DePaulis and the USACE,

 failure to complete other activities on site that disrupted and negatively impacted

 Impact /DePaulis in the performance of its work, constant indecision, failing to

 manage and facilitate a productive relationship with USACE and resolve issues as

 they arose, failing to have areas ready for Impact to perform its work, constant

 direction to perform work in a piecemeal fashion and in different areas of the site,



                                             9
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 10 of 19            PageID #: 10




  failing to develop a coherent schedule, failing to work with Impact/DePaulis to

  timely achieve resolution of issues of continuity by Boland project personnel, and a

  general lack of communication and slow and incomplete transmittal of information

  gained in meetings with USACE.

        Examples of Boland’s Failure to Comply with Subcontract

        26.    Boland failed to issue payments, as required under Para. B. of the

  Subcontract (Exhibit B). To wit, Impact’s investigation with the U.S. Army Corps

  of Engineers (USACE) found that Boland, since project start, did not submit

  Impact’s monthly pay application amounts to the USACE as required by contract.

  Instead Boland submitted pay requests to the USACE that did not match the Unit

  Price format set forth in the Subcontract. By submitting incorrect pay requests,

  Boland knowingly and willfully breached the Subcontract.

         27. Boland admitted that the pay requests were did not accord with the

  Subcontract, and repeatedly promised to correct this such breaches, but never did

  so.

         28. In addition, Boland did not measure Impact’s Square Foot quantity

  completed each month as required to comply with Exhibit D of the Subcontract.

  Without measurements there is no way for Boland to properly request payment

  pursuant to the contract because the Subcontract requires that Impact be paid per

  square foot of re-vegetation, for a total of 6,969,600 square feet of seeding.



                                            10
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 11 of 19           PageID #: 11




         29. Moreover, Boland breached the Subcontract by failing to pay for work

  performed under the contract requirement of 6,969,600 square feet along with

  seeded area completed above and beyond the contract required square footage

  totaling 171,854 square feet resulting in 7,141,454 square feet of “in place”

  seeding to date.

        30.      Per Exhibit D of the Subcontract, Boland is required to issue a change

  order for “in place” seeding in excess of the “estimated” seeding requirement, no

  change order was issued.

        31.      In May 2018, it became apparent to Impact/DePaulis that the total

  area requiring seeding exceeded the quantity covered by the Subcontract. Impact

  informed DBI’s site superintendent Chuck Hall of this, but Boland provided no

  written notice of intent to increase Impact’s seeding quantity as required by the

  Subcontract.

        32.      On July 3, 2018, Impact informed Boland that it had nearly completed

  seeding the required square footage set forth in the Subcontract, and that Impact

  would cease seeding operations when Impact’s contract requirement was met.

        33.      Boland attempted to deal with the quantity of work not covered by

  Impact’s contract by issuing unilateral change orders, adding additional work at the

  rate of $.11 per square foot as stated at Exhibit D of the Subcontract (Exhibit “B”).




                                            11
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 12 of 19           PageID #: 12




        34.    On August 14, 2018, Craig Hilldebrandt, Boland’s Vice President of

  Operations, sent an email to Impact, which misconstrued the parties’ obligations

  regarding additional work required at the project:

               Our previously outlined position remains that the subcontract
               agreement contemplates, and [IEI] is obligated to perform, the
               total grassing quantity required to complete the entire scope of
               work with adjustments to the estimated quantity in the
               subcontract. The issuance of the two unilateral change orders
               increasing the estimated quantity for the grassing is consistent
               with this.

        35.    Impact neither agreed to, nor signed the “unilateral change orders”,

  and contends that the $.11/square foot rate set forth in the Subcontract was based

  on Impact’s prevailing rate at the time it bid the subcontract. However, the 2012-

  13 rates ($.11/square foot) were outdated, and no longer applicable nor practicable,

  as six years had passed.

        36.    Paying $.11 per square foot for additional work was not equitable and

  the “unilateral change orders” issued by Boland do not conform with paragraph

  10A’s required process for changing/increasing work requirements.

         37. On July 19, 2018, Craig Hildebrandt wrote an email with Boland’s

  position which violates contract requirements for Changes/Claims under contract

  paragraph 10A.

               The rate stipulated by the contract will remain, if you wish to
               pursue increased costs due to delays that were government
               caused you may do so and it will be presented to the USACE
               for review. However, the most significant Government delay


                                           12
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 13 of 19          PageID #: 13




               which was the untimely occupancy of the fueling system I
               provided Impact an opportunity to provide a proposal, which
               you indicated you would, but ultimately, despite follow-up
               requests one was never received and Boland proceeded with
               submission omitting any costs from Impact. See attached prior
               emails for which Impact did not respond. The REA for the
               delayed occupancy is currently under review by the USACE
               and if denied Boland will be pursuing through the U.S. Court of
               federal claims, this may provide an opportunity for us to amend
               our proposal to include costs by Impact. Note, the 6 years you
               state below, is not accurate and does not consider that your bid
               price should not have been for the cost of seed at bid but rather
               the expected cost of seed during the period of performance.

  Para. 3 of the Subcontract says, in relevant part:

               PAYMENT AND RETAINAGE
               3.A. The Contractor shall pay the Subcontractor and the
               Subcontractor agrees to receive and accept Seven Hundred
               Sixty-Six Thousand Six Hundred Fifty-Six 00/100 ------------
               DOLLARS ($766,656.00) as full compensation for
               performance and completion of the Work described herein. The
               payment includes all federal, state, county, municipal, and other
               taxes imposed by law and based upon labor, services, materials,
               equipment, or other items acquired, performed, furnished, or
               used for or in connection with the Work, including, but not
               limited to, sales, use, and personal property taxes payable by or
               levied or assessed against the Owner, Contractor, or
               Subcontractor. Where the law requires any such taxes to be
               stated and charged separately, the total price of all items
               included in the Work plus the amount of such taxes shall not
               exceed the price specified in this paragraph. It is understood
               and agreed that the price specified in this paragraph is a firm
               price and is not subject to change except as provided in this
               Subcontract Agreement.”

  Importantly, the above-quoted paragraph, specifically indicates that the contract

  price is subject to change “as provided in this Subcontract Agreement.”



                                            13
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 14 of 19            PageID #: 14




         38. Boland’s reliance on the contract price as a “firm price” ignores the

  contract provision cited above which requires an equitable adjustment where a

  change in the scope of work results in Impact’s cost or time on the project.

  Impact’s original pricing was $.11 per Square Foot, the proposal sent to Boland in

  August 2018 from Impact contained an adjustment in price from $.11 to $.125 per

  Square Foot.

         39. These issues and problems were the subject of constant discussions

  and written correspondence between Impact and Boland, and they led to many

  discussions in hopes of finding prompt resolutions of the issues and facilitating

  improved performance by Boland going forward.

         40. Despite the conversations, letters, emails, meetings, and site

  inspections, Boland refused to timely resolve the disputed payment issues and tried

  to manipulate Impact/DePaulis by unilaterally imposing duties and further work

  upon Impact without complying with the Subcontract terms and conditions.

         41. In addition to the items, issues and problems set forth in the

  paragraphs above, other issues and claims exist between Boland and Impact

  pertaining to the Project that must be resolved.

         42. Impact/DePaulis were not alone in their complaints about Boland’s

  conduct, scheduling, management and performance with respect to the Wheeler

  project. Other subcontractors and the USACE documented their complaints,



                                           14
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 15 of 19               PageID #: 15




  objections, disputes and conflicts with Boland. In fact, Boland acknowledged that

  its scheduling was “below average”, its management was “below average” and its

  overall performance was “below average” on the Project. Boland conceded that a

  “strained relationship developed with the USACE on this Project.

         43. Impact/DePaulis continued to perform services on the job site in

  September and October 2018. On or about October 25, 2018, Impact/DePaulis

  provided further services in connection with the maintenance of the irrigation

  pipes, values and above-ground system.

         44. Upon information and belief, Boland had not completed its

  obligations to USACE as the prime contractor at the Project as of early 2019.

         The Parties Have Already Engaged in Mediation

         45. Pursuant to the relevant provision of the Subcontract, para. 13A,

  Impact and Borland agreed to engage in mediation in an effort to resolve this

  dispute. Said mediation took place in Orlando, Florida on or about April 2, 2019.

         46. The mediation failed to resolve the case. The attorney-mediator

  provided a report to the parties declaring that the mediation resulted in an

  “impasse” and that the mediation was “concluded.” A copy of George Spofford

  IV’s Post-Mediation Report dated April 3, 2019 is attached as Exhibit “C”.




                                            15
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 16 of 19          PageID #: 16




     COUNT I – MILLER ACT PAYMENT BOND (AGAINST WESTERN)

         47. Impact and DePaulis restate and incorporate the preceding paragraphs.

  Unless otherwise stated herein, the legal claims asserted by Impact and DePaulis

  are intended to be joint and mutual claims.

         48. The United States of America bring this claim for the use and benefits

  of Impact in accordance with 40 U.S.C § 3133 et seq.

         49. Impact and DePaulis are in direct contractual relationship with

  Boland.

         50. Impact and DePaulis furnished labor, materials and equipment in

  connection with the prosecution of the work on the Project for which they have not

  been paid in full.

         51. Impact and DePaulis have satisfied all conditions precedent to

  payment under the Bond and to payment for the labor.

         52. Western is obligated, pursuant to the Bond, to pay Impact for the

  labor, materials and services Impact furnished and for which it was not been paid.

         53. Impact is entitled to payment from Western pursuant to, inter alia, the

  Miller Act, 40 U.S.C. § 3133.

         54. Pursuant to the Prompt Payment Act, 40 U.S.C. § 3133 et seq. and the

  Subcontract, Boland is obligated to pay an interest penalty to Impact on all funds

  improperly withheld from Impact.



                                           16
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 17 of 19          PageID #: 17




         55. As a direct and proximate result of multiple and material breaches of

  the Subcontract, Impact and DePaulis have suffered substantial damages in an

  amount to be proven at trial.

         COUNT II – BREACH OF CONTRACT (AGAINST BOLAND)

         56. Impact and DePaulis restate and incorporate by reference the

  preceding paragraphs.

         57. The Subcontract is a valid and enforceable contract.

         58. Impact and DePaulis fully performed their obligations under the

  Subcontract.

         59. Boland materially breached the Subcontract in a number of ways,

  including but not limited to failing and refusing to pay the amount Impact when

  due, failing to pay for the labor and materials due under the signed Change Orders;

  actively, knowingly and willfully interfering with Impact’s progress on the Project;

  and any damages that results from Boland’s withholding, denying or refusing to

  submit timely and accurate payment submittals.

         60. Boland’s failure to fulfill its obligations under the Subcontract

  constitutes a material breach of the Subcontract.

         61. As a direct and proximate result of Boland’s breaches of the

  Subcontract, Impact and DePaulis have incurred and will continue to substantial

  damages.



                                           17
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 18 of 19           PageID #: 18




               COUNT III –QUANTUM MERUIT (AGAINST BOLAND)

         62. Impact and DePaulis restate and incorporate by reference that

  preceding paragraphs.

         63. At Boland’s request and direction, Impact and DePaulis provided

  certain labor, materials and supplies for the completion of the hydroseeding and

  grassing Project. Said materials included Impact’s own above-ground irrigation

  equipment that was to be removed at the end of the Project.

         64. It would be unjust and/or inequitable for Boland to retain the benefit

  of Impact and DePaulis’ work on the Project and/or its materials, supplies and

  equipment without fully compensating Impact and DePaulis for such work and

  materials.

         65. On the grounds of equity, and in consideration for the unjust

  enrichment of Boland, Impact and DePaulis is entitled to recover those monetary

  damages in an amount to be established at trial.

                               PRAYER FOR RELIEF

        WHEREFORE, Impact/DePaulis pray for judgement in its favor against

  Defendant as follows:

        A.      Damages in an amount to be proven at trial;

        B.      For pre-judgement and post judgement interest to the extent allowed

  by contract or law;



                                           18
Case 1:19-cv-00505-LEK-KJM Document 1 Filed 09/18/19 Page 19 of 19          PageID #: 19




        C.   For attorneys’ fees and cost to the extent allowed by contract or law;

  and

        D.   For such other relief as the Court deems just and equitable.

        Dated: Honolulu, Hawaii, September 18, 2019.



                                              /s/ Stuart T. Feeley
                                              Blake W. Bushnell
                                              Stuart T. Feeley

                                              Attorneys for Plaintiffs
                                              IMPACT ENVIRONMENTS, INC.
                                              and JOHN DEVON DEPAULIS




                                         19
